Citation Nr: 1617628	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-08 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to higher initial ratings for bilateral plantar fasciitis, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

The Board notes that the Veteran perfected appeals of initial noncompensable ratings assigned for right and left foot plantar fasciitis, effective January 18, 2008.  The Veteran's notice of disagreement (NOD) stated that the Veteran's bilateral foot condition warranted a 10 percent evaluation for the conditions under Diagnostic Code (DC) 5003.  In May 2014, the Phoenix RO issued a rating decision granting a 10 percent rating for bilateral plantar fasciitis, effective January 18, 2008.  The RO stated that this was a full grant of the Veteran's issues on appeal based upon the request in his NOD and stated that the appeal for this issue was resolved.  The Board, however, finds that these issues remain on appeal as the maximum possible requested benefit has not been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

While the evidence of record indicates that the Veteran requested a 10 percent rating, he appealed two noncompensable ratings and stated that a 10 percent rating was warranted under DC 5003.  The Board finds that his correspondence is not sufficient to limit his appeal as it was not a clear and unambiguous statement that his appeal would be satisfied.  Under DC 5003, separate 10 percent ratings may be afforded for separate conditions.  As it is unclear whether the Veteran desired a single 10 percent rating or two separate 10 percent ratings, the Veteran's claims for a higher initial rating remain pending before the Board.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to higher initial ratings for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In light of the favorable determination regarding the issue adjudicated on appeal, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary.

Service Connection for Tinnitus
 
In January 2008, the Veteran filed a claim for service connection for tinnitus that was incurred during his active service. 

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  Therefore, the Veteran's report of current tinnitus, which the Board finds credible, is sufficient to establish a current disability.

During his March 2016 Board hearing, the Veteran reported that his duties testing and repairing oxygen regulators did not expose him to acoustic trauma; however, his living quarters were located directly below the "catapults" that launched the aircraft from the aircraft carrier that he was stationed.  He stated that this environment was very loud, like a "large cannon going off."  He stated that his tinnitus began during this period and has continued since that time.  

Service treatment records are negative for any complaints, treatment or diagnoses of tinnitus during service.  Both the May 1969 enlistment examination and October 1973 separation examination were normal with respect to tinnitus.  The Veteran, however, has reported experiencing tinnitus ever since his release from active duty.

The Veteran's statements regarding noise exposure are supported by the upward shift in his hearing thresholds that are demonstrated between his entrance evaluation and his examination at separation from service.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  His statements are credible and the weight of the evidence supports that the Veteran experienced in-service noise exposure. 

To the extent that the June 2008 VA examiner has opined that the Veteran's tinnitus is less likely than not related to his active service, the Board notes that this opinion did not address all of the pertinent evidence of record, specifically the competent, credible statements of the Veteran regarding the onset of his tinnitus in service and its persistence since that time.  Considering the Veteran's more detailed statements regarding the onset of this condition provided after the VA examination, the Board finds the Veteran's opinion to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304. 

After resolving the benefit of the doubt in the favor of the Veteran, the Board finds that evidence of record establishes that the Veteran's current tinnitus first manifest during his service due to his in-service acoustic trauma.  As such, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Upon review of the evidence, the Board finds that further development is necessary prior to adjudication of the remainder of the Veteran's claims.  First, with respect to his claim for service connection for bilateral hearing loss, the 2008 VA examiner noted that the Veteran did not have a current diagnosis of a right ear hearing loss disability; however, the Veteran's VA treatment records from October 2013 indicate that the Veteran has a current diagnosis of bilateral hearing loss.  Accordingly, a medical opinion is necessary to determine if this current right ear hearing loss is due to the Veteran's active service.  

Additionally, the examiner opined that the Veteran's left ear hearing loss was not due to his active service because "the Veteran's hearing levels at the time of release from active duty in 1973 were within normal limits for rating purposes and within normal limits five years later when he was re-evaluated at the time of re-enlistment to reserve duty."  The Board notes that where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.  Here, the Board concedes that the Veteran that the record demonstrates the Veterans' exposure to acoustic trauma due to significant noise exposure in service and the Veteran's audiometric testing between his entrance to active service and his separation from active service indicates significant shifts in thresholds that should be addressed.  

Audiometer readings at entrance to active service in May 1969:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
0
-10
-10
X
-5
X
LEFT
5
-10
-10
X
0
X

Audiometer readings at separation from active service in October 1973:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
25
25
25
30
25
50
LEFT
15
5
20
20
30
40

While the examiner was correct in stating that the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 were not met at separation from active service, the examiner did not address either of the following: 1) the notation on the Veteran's separation examination in 1973 that the Veteran demonstrated defective audio acuity; and 2) the Veteran's reports of decreased hearing acuity since his separation from active service.  Accordingly, the Board finds that a new medical opinion should be sought to address these issues. 

With regard to the Veteran's claims for higher initial ratings for bilateral plantar fasciitis, the Veteran reported increasing impairment from his bilateral foot condition despite the use of orthotics and gel inserts while seeking treatment at the Emerald Clinic of the Phoenix VA.  As these complaints indicate a worsening of his condition since his last VA examination in June 2008, the Board finds that these claims should be remanded for new VA examination in order to assess the current state of his bilateral plantar fasciitis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) ("Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.")

As his claim is being remanded, his most recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate efforts to obtain any indicated relevant, outstanding VA treatment records for the period on appeal and associate them with the claims file.

2. Schedule the Veteran for an audiological examination to determine the nature and likely etiology of any current hearing loss.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed. 

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its clinical onset during the Veteran's period of active service or is related to an incident, injury, or event in active service.  The examiner is asked to consider and address the following: the Veteran's threshold shifts between his May 1969 and October 1973 examinations, the Veteran's reports of decreased hearing acuity since his separation from service in October 1973, and the notation of defective audio acuity on his separation examination.  

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

The examiner should clearly outline the rationale for any opinion(s) expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

3. Schedule the Veteran for a VA examination to determine the current severity of his bilateral plantar fasciitis.  All indicated tests and studies should be completed.  The examiner should also specifically comment on whether there are additional diagnoses of the foot (including, but not limited to, degenerative arthritis, cavus foot deformity, hallux valgus, and malalignment of the Achilles tendon) that are part of, or otherwise associated with, the Veteran's service-connected condition.

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


